

116 HR 6115 IH: Preparing Ser­vice­mem­bers for Success Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6115IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Latta (for himself, Mr. Chabot, Mr. Stewart, Mr. Gibbs, Mr. Weber of Texas, Mr. Amodei, Mr. Stivers, Mr. Rodney Davis of Illinois, and Mr. Reed) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish performance measures regarding the Credentialing Opportunities On-Line programs of the Armed Forces.1.Short titleThis Act may be cited as the Preparing Ser­vice­mem­bers for Success Act.2.FindingsCongress finds the following:(1)In October, 2016, the Comptroller General of the United States released a report detailing efforts of the Department of Defense to establish programs to assist members of the Armed Forces in obtaining information on professional credentials related to their military occupational specialties so the members may find employment after separating from the Armed Forces.(2)In such report, the Comptroller General found that the Department of Defense failed to develop performance measures to gauge the effectiveness of such programs.(3)The Secretary of Defense did not concur with the recommendation of the Comptroller General to develop and implement performance measures for the programs.(4)Since the release of such report, the Secretary has sought to improve opportunities for members of the Armed Forces to obtain professional credentials by establishing performance goals, such as the integration of relevant policy of the Department of Defense into the career investment portfolio concept, and the implementation and integration of certain programs into the Service Member Outcomes Portal.(5)Due to the lack of performance measures, entities interested in the success of members of the Armed Forces who separate from the Armed Forces, including veteran service organizations, potential employers, education officials, and Members of Congress, are unable to accurately gauge the success of the Credentialing Opportunities On-Line programs (hereinafter, COOL programs) of each Armed Force.3.Establishment of performance measures for the Credentialing Opportunities On-Line programs of the Armed Forces(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish additional performance measures to evaluate the effectiveness of the COOL programs of each Armed Force in connecting members of the Armed Forces with professional credential programs. Such measures shall include the following:(1)The percentage of members of the Armed Force concerned described in section 1142(a) of title 10, United States Code, who participate in a professional credential program through the COOL program of the Armed Force concerned.(2)The percentage of members of the Armed Force concerned described in paragraph (1) who have completed a professional credential program described in that paragraph.(3)The percentage of members of the Armed Force concerned described in paragraphs (1) and (2) who are employed not later than one year after separation or release from the Armed Forces.(b)CoordinationTo carry out this section, the Secretary of Defense may coordinate with the Secretaries of Veterans Affairs and Labor.